Title: To Thomas Jefferson from Decout, 1 February 1805
From: Decout
To: Jefferson, Thomas


                  
                     Monsieur le président 
                     
                     De Baltimore 1r. fevrier 1805
                  
                  Votre constente sollicitude pour tout ce qui intéresse le bonheur de votre paÿs; la confience publique, et lamour de vos concitoyens, qui Doit nécessairement en étre la suite; la haute opinion que les étrangers ont de votre sagésse, et l’aceuil que vous avés daigné faire a la lettre que j’ai eu l’honneur de vous ecrire sur les malheureux événemens de St. domingue, sont autant de motifs qui m’autorise a vous adrésser directement quelques observations importentes sur le ravage qu’exérce la fiévre jaune pendant la saison chaude, dans la ville que jhabite.
                  Je sens Monsieur le président, que cet objet interesse plus la police locale, que le grand ressort du gouvernement; mais ne sachant ou prendre cette police, et ignorant la langue du paÿs, j’ai crû qu’un génie tel que le votre ne dédaigneroit pas de descendre quelques échelons de la grandeur suprême pour tendre une main secourable a l’humanité souffrente: l’histoire nous offre plus d’un éxemple semblabe.
                  au mois du Septembre dernier je vint habiter un quartier de baltimore nommé la pointe; je trouvai ce quartier presque Désert par l’emigration de ses habitans qui vont habiter les campagnes dans la saison chaude afin d’eviter les ravages de la fiévre jaune quoi que cependant cette cruélle maladie ni ait pas éxisté cette année. j’examinai le site de la pointe ainsi que ses bords de mer, et je ne trouvai point la caûse de cette terrible maladie, parce que 1o. ce quartier est traversé par tous les vents, Et que ses bords de mer sont balaiyés deux fois par vingt quatre heure, par le flux et le reflux.
                  ne trouvant donc, ni dans le site, ni dans les bords de mer la caûse des maladies putrides qui régnent si fréquemment a la pointe, j’ai crû devoir la chercher ailleur et j’ai dabord jété mes regards vers les caves des maisons; je fit en conséquence ouvrir la miénne, mais qu’elle fut ma surprise lorsqu’en y entrant je failli tomber a la renverse par l’effet du gaz miphitique dont je fut frappé; et je ne put en faire l’inspection qu’aprés y avoir fait brûler de lacide nitrique. J’ai ensuite visité plusieurs autres caves qui toutes m’ont présenté le même phénoméne: en voicy la caûse.
                  les caves sont presque toutes construites au dessous le niveau de la terre, ce qui les rend naturellement le récipient et l’egout du sol superieur: or ces eaux reçües dans ces cavités, sans issuë pour en sortir, y acquiérent bien tôt une dégéneration putride d’ou se forment differents gazs malfaisant, tel que lazot, le carbonne &c, qui se volatilisent en suite Et se répendent dans lair atmosphérique; de lá, la contagion putréscente a bâse alkaline.
                  quatre éspéces de moyens se présentent pour remédier a ce terrible fléau: 1o. deffendre la construction des caves au dessous le niveau du sol; 2o faire ajouter aux caves déja construites, un ventilateur pour en renouveller l’air et une pompe pour en éxtraire les eaux avant qu’elles soyent corrompües 3o. faire évaporer dans les caves, chaque huit ou dix jours, une petite quantité d’acide nitrique, deux onces suffisent pour chaque fois; on jéte cet acide sur les charbons ardents, ou on le fait évaporer a feu nud, dans un vâse de verre; ce moyen est tres éfficace et peu dispendieux; 4o. comme il est constant que le feu consumme tous les gazs, les bons comme les mauvais, il suit de lá, quil doit nécessairement détruire lazot et le carbonne ainsi, en alumant du feu dans les caves, on en purifira l’air mais ce moyen n’est pas sans danger a caûse des incendies qui peuvent en étre la suite.
                  je vien de dire plus haute, que le feu consumme les gazs ambians, jusqu’a une certain distence du foyer enflammé: c’est a dire a 15 ou 20 pieds cubes de sa circonference; ainsi, un poële allumé, ou une chemineé embrâsée, doivent nécessairement détruire les gazs vitaux, tels que loxigéne, l’hydrogéne &c. C’est la caûse des étourdissement, des suffocations, et même des aphixies qu’on éprouve quelques fois dans les appartements clos, ou il éxiste un gros feu. Le poële surtout consumme étonnament d’air vital, parce que la surface raboteuse du fer offre une grande quantité de pores qui sont autant de petis gouffres ou viénnent s’engloutir les gazs; c’est pour cela qu’il est nécessaire de renouvéller fréquanment lair interieur des appartemens rechauffés.
                  Voila Monsieur le president une petite tâche dont j’ai crû devoir m’acquitter envers un peuple bon et hospitabes et un gouvernement, fait pour faire jouir l’homme de la plus grande somme de bonheur possible.
                  je sens que cette matiére est susceptible d’un plus grand développement, mais les bornes d’une lettre, ne me permettent pas de m’etendre davantage; vous offrant de plus grands détails si vous les jugés nécessaires. 
                  j’ai l’honneur D’etre avec un profond respect Monsieur le president Votre tres humble Et obeïssant Serviteur
                  
                     Decout 
                     
                     
                        médecin a la pointe
                  
               